Citation Nr: 9922966	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  98-04 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty March 1960 to April 1963, 
and from October 1966 to November 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of January 1998 by the 
Montgomery, Alabama, Regional Office (RO), of the Department 
of Veterans Affairs (VA), whereby the appellant's claim 
identified on the first page of this decision was denied.


FINDING OF FACT

The evidence does not show that the veteran manifests PTSD, 
or that a current psychiatric disorder is related to his 
active service.


CONCLUSION OF LAW

PTSD was not incurred in or due to the veteran's active 
service.  38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

In addition, under Cohen v. Brown, 10 Vet.App. 128 (1997), 
three criteria must be satisfied prior to an award of service 
connection for PTSD.  First, there must be a current 
diagnosis of PTSD; second, there must be medical evidence of 
a nexus between the current symptomatology and the purported 
inservice stressor or stressors; and third, there must be 
credible evidence that the claimed inservice stressor or 
stressors occurred.  

As indicated above, the veteran contends that he has PTSD as 
a result of his active service.  After a review of the 
record, we find that he has not presented a minimally well 
grounded claim, and that service connection for PTSD must be 
denied.

The Board notes that the veteran's DD 214 reflects that he 
was awarded the Combat Action Ribbon, however, we must point 
out that the current medical evidence does not show that he 
has complained of, been treated for, or diagnosed with, PTSD.  
Although treatment records dated October 1997 show that he 
was prescribed Zoloft, and that he may have other psychiatric 
disorders, they do not show that he has been diagnosed or 
assessed with PTSD.  

Although the veteran has submitted such a claim, dated 
October 1997, that he currently manifests PTSD that is 
related to his active service in 1970, the clinical evidence 
does not support his assertion.  Specifically, private 
medical records dated May 1997 to October 1997 note that the 
veteran has had recent family related stresses, and that he 
complained of insomnia and being nervous due to his current 
difficulties with his family.  

In brief, no clinical evidence has been submitted relevant to 
PTSD.  We note that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1999); see 
Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Caluza v. Brown, 7 
Vet.App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet.App. 
223, 225 (1992); Rabideau v Derwinski, 2 Vet.App. 141, 143 
(1992).  

Thus, the veteran has not met the first element required for 
his claim to be well grounded as he has presented no 
competent medical evidence of current PTSD.  See Caluza, 7 
Vet.App. 498.  The veteran is certainly competent to state 
what his symptoms are.  However, it has not been indicated 
that he possesses the requisite medical knowledge to be 
competent to address a matter involving medical principles or 
medical diagnosis.  See Espiritu v. Derwinski, 2 Vet.App. 
492, 494 (1992) (layperson is generally not competent to 
render an opinion on a matter requiring medical knowledge, 
such as diagnosis or causation).  Accordingly, his claim for 
service connection for PTSD must be denied, as it is not well 
grounded.

We also note that where a claimant refers to a specific 
source of evidence that could make his claim plausible, VA 
has a duty to inform him of the necessity to submit that 
evidence to complete his application for benefits.  See 
Robinette v. Brown, 8 Vet.App. 69 (1995); Epps v. Brown, 9 
Vet.App. 341, 344 (1996).  However, VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits in this 
case, 38 U.S.C. § 5103(a) (West 1991 & Supp. 1999), because 
nothing in the record suggests the existence of evidence that 
might establish a well-grounded claim for service connection 
for PTSD.  The Board is cognizant that the veteran's service 
medical records do not appear to have been associated with 
the claims folder.  However, given the fact that there is no 
current evidence to show the existence of PTSD, the veteran 
has not shown how these records could do more than merely 
establish the existence of a disability at that time.  
Clearly, his private medical records do not show the 
existence of PTSD.  Thus, in view of the medical evidence 
currently of record, the Board concludes that additional 
development to obtain these records is unnecessary.  That is, 
a remand is not required in those situations where doing so 
would result in the imposition of unnecessary burdens on the 
BVA without the possibility of any benefits flowing to the 
appellant. See Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to the requirement that the BVA articulate 
its reasons and bases does not "dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the [same unfavorable] result").   



ORDER

Entitlement to service connection for PTSD is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

